Name: Council Regulation (EEC) No 1746/92 of 30 June 1992 fixing rice prices for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 1 . 7 . 92 Official Journal of the European Communities No L 180/ 11 CONCIL REGULATION (EEC) No 1746 /92 of 30 June 1992 fixing rice prices for the 1992 /93 marketing year in agriculture entails fixing those prices at the levels indicated below; Whereas the second indent of Article 2 ( 3 ) of Council Regulation (EEC) No 3653 / 90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal ( 5 ) lays down the rules for aligning the Portuguese prices for rice on the common prices -, whereas those rules result in the fixing of the Portuguese prices at the levels set out below , HAS ADOPTED THIS REGULATION: Article 1 For the 1992 / 93 marketing year , rice prices shall be as follows : 1 . Community except Portugal: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC ) No 1418 / 76 of 21 June 1976 on the common organization of the market in rice (*), and in particular Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas the markets and prices policy , based on modern farms , is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole , including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty ; Whereas the intervention price for paddy rice must be fixed at a rate which takes account of the policy in respect of rice production , with a view to the uses to which it is put ; Whereas the target price for husked rice must be derived from the intervention price for paddy rice , in accordance with the criteria set out in Article 4 (3 ) of Regulation (EEC ) No 1418 /76 ; Whereas , for the products referred to in this Regulation , the application of the criteria for the fixing of the different prices ( a ) intervention price , paddy rice : ECU 313,65 per tonne , ( b ) target price , husked rice : ECU 545,52 per tonne ; 2 . Portugal: ( a ) intervention price , paddy rice : ECU 332,21 per tonne , (b ) target price , husked rice : ECU 545,52 per tonne . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA ( 1 ) OJ No L 166 , 25 . 6 . 1976 , p. 1 . As last amended by Regulation (EEC) No 1806 / 89 (OJ No L 177 , 24 . 6 . 1989 , p. 1 ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 15 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) Opinion delivered on 29 April 1992 ((not yet published in the Official Journal ). ( s ) OJ No L 362 , 27 . 12 . 1990 , p. 28 .